— Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered October 11,1989 convicting defendant upon his plea of guilty, of attempted burglary in the second degree and sentencing him, as a predicate felon, to an indeterminate prison term of from two and one-half to five years, unanimously affirmed.
The defendant’s application for waiver of the mandatory surcharge due to indigency is premature (People v Wilkes, 162 AD2d 303). If, at the conclusion of his imprisonment, the defendant is unable to pay the surcharge, he may at that time move for a waiver thereof (see, CPL 420.35, 420.10; People v Williams 131 AD2d 525).
*473We find no merit to defendant’s argument concerning the constitutionality of the mandatory surcharge (People v Wilkes, supra). Concur — Sullivan, J. P., Kupferman, Ross, Kassal and Smith, JJ.